Citation Nr: 1645429	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury, claimed as head injury.

2.  Entitlement to service connection for migraine headaches

3.  Entitlement to service connection for numbness of the right arm and hand.

4.  Entitlement to service connection for restless leg syndrome.

5.  Entitlement to service connection for flat feet.  

6.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1988 to October 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2016, the Veteran appeared before the undersigned and delivered sworn testimony at a video-conference hearing.  

The issues of service connection for a right arm and hand disability, a restless leg disability, and a flat feet disability, as well as the issue of a compensable evaluation for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA examinations in March 2009 and June 2009 show the Veteran was found to have incurred a head injury in service that resulted in a mild traumatic brain injury.

2.  The Veteran's migraine headaches were found by a March 2009 VA examination to be associated with his head injury in service that resulted in a mild traumatic brain injury.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for traumatic brain injury have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  

Law and Regulations

Veterans are entitled to disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Additionally, 

Analysis - Service Connection - TBI and Migraine Headaches

The Veteran contends that he has incurred a head injury in service that resulted in traumatic brain injury and migraine headaches. 

The Board notes that the Veteran has been diagnosed with diffuse axonal injury TBI as a result of a head injury he sustained in service.  Additionally, a March 2009 VA examiner noted that the Veteran experiences tension headaches as a result of this injury.  See March 2009 VA examination report.  Further, an April 2009 VA examination noted that the Veteran manifested a cognitive disorder that is associated with his head injury in service.  See April 2009 VA examination report.  

The Veteran provided competent and credible testimony at the August 2016 hearing before the undersigned that he experienced symptoms of TBI in service following the head injury and that he had experienced headaches since this injury.  See August 2016 Hearing transcript.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds that the March 2009 and April 2009 VA examinations are the most probative evidence of record and are consistent with the Veteran's reports of in-service injury and the incurrence of TBI and migraine headache pathology.

Accordingly, the Board finds that the criteria for service connection for traumatic brain injury with residual migraine headaches have been met.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for traumatic brain injury is granted.

Service connection for migraine headaches is granted.


REMAND

Service Connection - Right Arm and Hand Numbness

The Board notes that the Veteran is service connected for a cervical disability.  See January 2015 Rating Decision Codesheet.  Additionally, a March 2009 VA examination showed degenerative disc disease of the cervical spine.  The March 2009 VA examination opined that the Veteran did not manifest any pathology of the right arm or hand during the March 2009 VA examination and, therefore, there was no diagnosis of a right arm or hand numbness disability.  See March 2009 VA examination.  

The Board notes that a February 2008 service treatment record reflects that the Veteran reported intermittent bilateral upper extremity numbness over a period of six months.  This note further indicates that MRI of the Veteran's C-spine was warranted to address the etiology of his upper extremity pathology.  See February 2008 Service Treatment Record.

The Board notes that the Veteran is competent to report symptoms of upper extremity numbness and the Board finds that the Veteran's claim of right upper extremity numbness is credible and consistent with the service treatment records.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran submitted a September 2016 shoulder and arm conditions disability benefits questionnaire (DBQ) from a private examiner who indicated that the Veteran has been under his care for numbness in his right arm and fingers.  Accordingly, the Board finds that an additional VA examination is warranted to address the etiology of the Veteran's right upper extremity disability and to ensure that the Board has an examination report that is based on an accurate factual premise with regard to whether the Veteran has a current disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Service Connection -Restless Leg Syndrome

The Veteran is service-connected for decreased sensation in both the left and right legs, evaluated as 10 percent for the left and right legs.  See January 2015 Rating Decision Codesheet.  With regard to the Veteran's claim for service connection for restless leg syndrome, the March 2009 VA examination opined that the Veteran did not manifest any restless leg pathology during the March 2009 VA examination and, therefore, there was no diagnosis of a restless leg disability.  See March 2009 VA examination.  

However, a May 2008 service treatment record lists restless leg syndrome as an active condition.  See Service Treatment Record dated May 2008.  Additionally, the Veteran is competent to report symptoms of restless leg syndrome and the Board finds that the Veteran's claims of restless leg syndrome are credible and consistent with the service treatment records.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that an additional VA examination is warranted to address the etiology of the Veteran's restless leg syndrome disability and to ensure that the Board has an examination report that is based on an accurate factual premise with regard to whether the Veteran has a current disability.  See Reonal, 5 Vet. App. at 461; see also Barr, 21 Vet.App. at 311.



Service Connection -Flat Feet

The Veteran claims service connection for flat feet.  In March 2009, he was afforded a VA examination to address the etiology of this claimed disability.

The March 2009 examiner noted the Veteran reported pain, cramping, and aching in his feet during service.  However, the March 2009 VA examiner opined that the Veteran did not manifest any bilateral flat feet pathology during the March 2009 VA examination and, therefore, there was no diagnosis of a flat feet disability.  See March 2009 VA examination.  

However, a May 2008 service treatment record lists flat foot as an active condition in his service treatment record.  See May 2008 Service Treatment Record.  Additionally, the Veteran is competent to report symptoms of pain, cramping, and aching in his feet during service and the Board finds that the Veteran's claims of flat feet symptoms are credible and consistent with the service treatment records.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that an additional VA examination is warranted to address the etiology of the Veteran's flat feet disability and to ensure that the Board has an examination report that is based on an accurate factual premise with regard to whether the Veteran has a current disability.  See Reonal, 5 Vet. App. at 461; see also Barr, 21 Vet.App. at 311.

Increased Rating - Hypertension

The Veteran submitted a private examination report dated September 2016 in support of his claim for a compensable rating for hypertension.  The Board notes that the systolic and diastolic blood pressure readings contained in the September 2016 private examination do not indicate that the Veteran meets the criteria for a compensable evaluation; however, in the September 2016 examination report, the Veteran was noted to have a history of diastolic blood pressure elevation to predominantly 100 or more and that the Veteran requires continuous medication for control.  The Board notes that the Veteran was last afforded a VA examination for his hypertension disability in March 2009.  

Based on the private examination report dated September 2016 and the Veteran's August 2016 hearing testimony that his hypertension has worsened, the Board finds that a VA examination is warranted to ascertain the current severity of his service-connected hypertension disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Finally, the Board notes that the Veteran receives treatment for his service-connected hypertension from the VA Lawrenceville Community Based Outpatient Clinic.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right arm and hand disability, a restless leg disability, a flat feet disability, and hypertension, to include Dr. D.P.  See September 2016 DBQs.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file

Obtain all outstanding VA treatment and evaluation records, including records from the Lawrenceville CBOC and the Atlanta VA Medical Center.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right arm and hand numbness disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

a. Whether it is at least as likely as not (50 percent probability or better) the claimed right upper extremity numbness was caused or aggravated by the Veteran's active service?

b. Whether it is at least as likely as not (50 percent probability or better) the claimed right upper extremity numbness was caused or aggravated by the service-connected cervical spine disability?

In rendering this opinion, the examiner must reference the service treatment note dated February 2008 that shows the Veteran reported intermittent bilateral upper extremity numbness over a period of six months, as well as the September 2016 shoulder and arm conditions DBQ from a private examiner who indicated that the Veteran has been under his care for numbness in his right arm and fingers.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any restless leg syndrome disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed restless leg syndrome was caused or aggravated by the Veteran's active service?

In rendering this opinion, the examiner must reference the service treatment note dated May 2008 that lists restless leg syndrome as an active condition in his service treatment record.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral flat foot disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed flat foot disability was caused or aggravated by the Veteran's active service?

In rendering this opinion, the examiner must reference the service treatment note dated May 2008 that lists flat foot as an active condition in his service treatment record.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  Schedule the Veteran for an examination to determine the current severity of his hypertension disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last Supplemental Statement of the Case. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


